                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

    UNITED STATES OF AMERICA,                     )
                                                  )    Criminal Action No. 5: 16-03-DCR
           Plaintiff/Respondent,                  )                   and
                                                  )     Civil Action No. 5: 18-464-DCR
    V.                                            )
                                                  )
    JAMES MATTHEW SHELTON,                        )     MEMORANDUM OPINION
                                                  )         AND ORDER
           Defendant/Movant.                      )

                                     *** *** *** ***

         Defendant James Shelton pleaded guilty to using a means and facility of interstate

commerce to knowingly persuade, induce, entice, and coerce an individual under the age of 18

to engage in sexual activity for which any person can be charged with a criminal offense in

violation of 18 U.S.C. § 2242(b). [Record No. 31] He was sentenced to a 262-month term of

imprisonment, followed by a life term of supervision. [Record No. 49] The United States

Court of Appeals for the Sixth Circuit affirmed the sentence. [Record No. 61] The matter is

now pending for consideration of Shelton’s pro se motion to vacate, set aside or correct his

sentence under 28 U.S.C. § 2255 [Record No. 71]. Shelton’s motion will be denied and a

Certificate of Appealability shall not issue for the reasons outlined below.

                                            I.

         Shelton’s § 2255 motion was referred to a United States Magistrate Judge for review

and issuance of a report and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). After

briefing by the parties, United States Magistrate Judge Hanly A. Ingram recommended that

Shelton’s § 2255 motion be denied. [Record No. 85]

                                                 -1-
 
       This Court must make a de novo determination of those portions of the Magistrate

Judge’s recommendations to which specific objections are made. 28 U.S.C. § 636(b)(1)(C).

However, “[w]here no objections are made, or the objections are vague or conclusory, the

Court is not required to review under a de novo, or any other, standard.” United States v. Hale,

2017 WL 6606861, at *1 (E.D. Ky. Dec. 26, 2017) (citations omitted). Additionally, “[a]n

objection that does nothing more than state a disagreement with a magistrate’s suggested

resolution, or simply summarizes what has been presented before, is not an objection as that

term is used in this context.” United States v. Bowers, 2017 WL 6606860, at *1 (E.D. Ky.

Dec. 26, 2017) (internal quotations and citations omitted).

       The objections Shelton presents in the present case are difficult to follow. However, it

appears that he makes the same arguments that the Magistrate Judge has already considered

and rejected in the Recommended Disposition. [Record No. 88] Nevertheless, the Court has

examined the record and, having made a de novo determination, agrees with the Magistrate

Judge’s analysis and recommendation.

                                              II.

       Shelton raises five arguments in his § 2255 motion. Each of the asserted grounds argues

some form of ineffective assistance of counsel. The Magistrate Judge thoroughly analyzed

each claim and explained why Shelton has failed to state a viable argument under § 2255.

Shelton must show two elements to succeed on his ineffective assistance of counsel claims.

See Strickland v. Washington, 466 U.S. 668, 687 (1984). First, he must establish that counsel’s

performance was deficient. Id. “This requires showing that counsel made errors so serious

that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

Amendment.” Id. Second, Shelton must show that his counsel’s deficient performance
                                              -2-
 
prejudiced him. Id. Because Shelton pleaded guilty, he “must show that there is a reasonable

probability that, but for counsel’s errors, he would not have pleaded guilty and would have

insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).

       As an initial matter, Shelton has not shown that his trial counsel was ineffective for

moving for a competency evaluation. [Record No. 71] Shelton’s trial counsel moved for a

competency evaluation after he had “met with the Defendant, talked with the Defendant’s

mother, studied the bond report, and been made aware of the Defendant’s long history of

mental health issues dating back to his early, teenage years.” [Record No. 13] This Court

agrees with the Tenth Circuit’s analysis “that when a lawyer has reason to believe that her

client may not be mentally competent to stand trial, she does not render ineffective assistance

of counsel by making her concerns known to the court.” United States v. Boigegrain, 155 F.3d

1181, 1187 (10th Cir. 1998) (attorney was not ineffective for raising competency issue against

defendant’s wishes). Because objective evidence supports trial counsel’s good faith doubts

about Shelton’s competency, counsel did not render ineffective assistance by presenting the

mental-health concerns about Shelton to the Court. See United States v. Jackson, 179 F. App’x

921, 933 (6th Cir. 2006) (citing Boigegrain, 155 F.3d at 1187).

       Next, Shelton does not establish that he was prejudiced by the competency evaluation.

The presentence investigation report contained mental-health information similar to the

competency evaluation and Shelton has not established how the competency evaluation

affected his sentence. [Record Nos. 22, 52] The presentence investigation report would have

been prepared even if no competency evaluation was conducted. Fed. R. Crim. P. 32(c)(1)(a),

(d)(2)(A). And the only reference to the competency evaluation in the mental health section

of the presentence investigation report indicated that Shelton met the criteria for competency
                                              -3-
 
and was not suffering from a mental disease at the time of the offence. [Id.] Otherwise, all

the information provided in the mental health section of the presentence investigation report

was provided by Shelton, his mother, or past mental healthcare providers. [Id.]

       Shelton also argues in his first ground for relief that his Constitutional rights were

violated because his trial counsel provided ineffective assistance by stipulating to the

competency evaluation report. [Record No. 71] But Shelton did not develop this argument

and the Court will not do so for him. Further, no Fifth Amendment rights against self-

incrimination are implicated when the “psychiatrist’s findings [have] been confined to the

limited, neutral purpose of determining the defendant’s competency to stand trial.” U.S. v.

Thompson, 462 F. App’x 561, 564 (6th Cir. 2012) (citing Estelle v. Smith, 451 U.S. 454

(1981)). Likewise, Shelton has not demonstrated that the evaluation violated his Sixth

Amendment rights. “[T]he Sixth Amendment’s right-to-counsel protection in this context at

most requires that defense counsel be informed of the ‘nature and scope’ of the evaluation and

put ‘on notice’ that he would have to anticipate the prosecution’s use of the mental exam if he

raised a ‘mental status defense.’” Thompson, 462 F. App’x at 564 (citing Buchanan v.

Kentucky, 483 U.S. 402, 424-25 (1987)). Because Shelton did not establish counsel was

deficient by ordering the competency evaluation, he was not prejudiced by the competency

evaluation, and he did not show a violation of his constitutional rights, he has not established

ineffective assistance of counsel on his first ground for relief.

       Shelton also contends ineffective assistance of his trial counsel in his second ground

for relief due to counsel’s failure to object to the denial of a downward variance and the

subsequent sentence imposed at the top of the Guidelines range. [Record No. 71] He further

claims that this failure meant the issue was not properly preserved, precluding him from raising
                                                -4-
 
the issue on direct appeal, “in violation, essentially of [his] Right to Appeal.” [Id.; Record No.

71-1] But trial counsel is not required to again raise an issue that had been submitted previously

to a sentencing judge. Such objections previously raised are not forfeited for the purposes of

appeal. See United States v. Bostic, 371 F.3d 865, 872-73 (6th Cir. 2004). Thus, Shelton’s trial

counsel was not required to object to the denial of the request for a downward variance after

the sentence was imposed because the defendant’s attorney had already presented the argument

for consideration. [Record No. 58, p. 36]

       But even if Shelton’s trial counsel was deficient for not objecting to the sentence,

Shelton has not shown he was prejudiced by that error. Specifically, he has not provided any

persuasive arguments that if he was able to argue the issue on appeal, the Sixth Circuit would

have found his sentence procedurally or substantively unreasonable. Shelton has not shown

that his Guidelines range was incorrectly calculated, that the undersigned failed to consider the

relevant statutory factors, that his sentence was based on clearly erroneous facts, or that the

undersigned failed to adequately explain the reasons for the sentence imposed. Therefore, it

is unlikely that the Sixth Circuit would have found his sentence procedurally unreasonable.

See Gall v. United States, 552 U.S. 38, 51 (2007). Likewise, the contention that Shelton’s

sentence was substantively unreasonable would have likely not been successful on appeal

because the appellate court is “entitled to afford a sentence within the advisory Guidelines

range a rebuttable presumption of reasonableness[.]” United States v. Cunningham, 669 F.3d

723, 733 (6th Cir. 2012).

       Shelton’s third claim of ineffective assistance of trial counsel is that counsel’s alleged

errors during pretrial proceedings rendered his guilty plea invalid. [Record No. 71] He

specifically argues that his attorney “neglected to inform [him] of the realistic possibility of
                                               -5-
 
indefinite civil commitment upon release as a collateral consequence of the particular crime

pled to,” and that his trial counsel misadvised him about various aspects of his decision to

plead guilty. [Id.] The Court will assume that trial counsel should have but failed to inform

him about the collateral consequences of pleading guilty to a sex offense. See United States v.

Francis, No. 5:04-CR-74-KSF & No. 5:10-CV-7114-KSF, 2010 WL 6428639, at *9 n. 9 (E.D.

Ky. Dec. 30, 2010). However, Shelton does not explain in his motion how he was prejudiced

by this failure. He has not told the court how knowledge about the potential civil commitment

would have impacted his decision to plead guilty. Therefore, he has expressly not claimed

prejudice under Hill. See Hill, 474 U.S. at 59. Because Shelton has not established he was

prejudiced, his ineffective assistance of counsel claim based on his counsel’s failure to inform

him of the possibility of civil commitment fails. Id.

       Shelton’s assertion that his trial counsel misadvised him is unpersuasive because he

fails to show that counsel performed deficiently, or he was prejudiced by the deficient

performance. The United States Probation Office (“USPO”) originally calculated Shelton’s

Guidelines range as 168 to 210 months. The USPO later determined, however, that a two-

level enhancement applied pursuant to U.S.S.G. § 2G2.1(b)(6)(B)(i). [Record No. 52] While

the recommended guideline range in the plea agreement reflected a range of 168 to 210 months,

Shelton was aware that the range was simply a recommendation. [Record Nos. 32, 60] In fact,

the plea agreement specifically states that the “United States and the Defendant recommend

the following sentencing guidelines calculation, and they may object to or argue in favor of

other calculations.” [Record No. 32] Shelton further claims that his counsel did not inform

him of the increase to the total offense level, but the increase was in his presentence

investigation report.    However, at the beginning of his sentencing hearing, Shelton
                                              -6-
 
acknowledged that he had the opportunity to review his presentence investigation report and

the opportunity to discuss the report with his attorney. Thus, Shelton has not provided the

Court with any reason to believe that his plea was involuntary based on his counsel’s advice

concerning the calculations of his Guideline range. “[T]o obtain relief on this type of claim, a

petitioner must convince the court that a decision to reject the plea bargain would have been

rational under the circumstances.” Pilla v. United States, 668 F.3d 368, 373 (6th Cir. 2012)

(quoting Padilla v. Kentucky, 559 U.S. 356, 372 (2010) (internal quotation marks omitted).

Shelton cannot meet this standard because he has not shown that any alleged mistake by his

attorney regarding his Guidelines range calculation impacted his decision to plead guilty.

       Shelton argues ineffective assistance of his appellate counsel in his fourth ground for

relief. More specifically, he claims that his appellate attorney overlooked meritorious issues

that could have been presented on appeal. He also contends that the only issue appellate

counsel did raise was “all but assuredly guaranteed not to prevail in the face of pre-existing

case law depriving [him] of an appeal with any reasonable chance to prevail in violation of his

Right to Appeal.” [Record No. 71] However, Shelton must overcome the presumption that

counsel’s performance is presumed to be effective. See Dufresne v. Palmer, 876 F.3d 248,

257 (6th Cir. 2017) (per curiam). He must also “demonstrate a reasonable probability that, but

for his counsel’s unreasonable failure to raise [an] issue on appeal, he would have prevailed.”

See Id. (internal quotation marks omitted). While Shelton presented numerous arguments that

his appellate counsel could have raised on appeal, he has not shown that any of the arguments

were clearly stronger than what was presented on appeal. Therefore, his fourth ground of

ineffective assistance of counsel fails.



                                              -7-
 
       Shelton’s final claim is for cumulative error because his trial counsel “acted essentially

as a mere spectator save for a ‘comment’ concerning on condition of [his] supervised release”

and presented “scant mitigating evidence at sentencing.” But Shelton has shown no individual

error, so his claim of cumulative error must fail because there are no errors to cumulate. See

Getsy v. Mitchell, 495 F.3d 295, 317 (6th Cir. 2007).

                                              III.

       The Court will deny Shelton’s request for an evidentiary hearing. [Record No. 84] For

the reasons stated in the foregoing analysis and the Magistrate Judge’s Recommended

Disposition, the record conclusively shows that the movant is not entitled to any relief.

Accordingly, a hearing is not required. See Valentine v. United States, 488 F.3d 325, 333 (6th

Cir. 2007).

       Finally, a Certificate of Appealability shall not issue. As correctly set out in the

Recommended Disposition, a Certificate of Appealability may issue only if the applicant has

made a substantial showing of the denial of a constitutional right. [Record No. 85] That

standard is met if the defendant can show that reasonable jurists could debate whether the

petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further. See Slack v. McDaniel, 529 U.S. 473,

484 (2000). Such a showing has not been made here. Accordingly, it is hereby

       ORDERED as follows:

       1.     The Magistrate Judge’s Recommended Disposition [Record No. 85] is

ADOPTED and INCORPORATED, by reference.




                                              -8-
 
      2.     Shelton’s motion to vacate, set aside, or correct his sentence pursuant to 28

U.S.C. § 2255 [Record No. 71] is DENIED and his claims are DISMISSED, with prejudice,

and STRIKEN from the Court’s docket.

      3.     A Certificate of Appealability shall not issue.

      Dated: December 10, 2018.




                                             -9-
 
